TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00462-CV


                               Bobbi Battishia White, Appellant

                                                v.

                                  Michael J. Rogers, Appellee


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 242-413-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bobbi Battishia White filed a petition for permissive appeal seeking to

challenge an interlocutory order signed on February 23, 2017. See Tex. Civ. Prac. & Rem. Code

§ 51.014(d); Tex. R. App. P. 28.3. White’s petition indicates that she seeks permission from this

Court to appeal the interlocutory order. For the following reasons, we will deny the petition for

permissive appeal.

               As an initial matter, Civil Practice and Remedies Code Sections 51.014(d) and (f)

and Texas Rule of Appellate Procedure 28.3 require a party to obtain a written order from the

trial court permitting an appeal of an order that is not otherwise appealable before that party may

petition the court of appeals for permission to appeal. White has not obtained a written order
from the trial court granting her permission to appeal. Accordingly, the February 23, 2017 order

is not appealable under Section 51.014(d).1

                  Moreover, although the trial court’s February 23, 2017 order is not included with

the petition for permissive appeal, White indicates that the order is a modified temporary order

related to child custody. While Section 51.014(d) provides a mechanism by which parties may

obtain permission to appeal otherwise-unappealable orders, “Subsection (d) does not apply to an

action brought under the Family Code.” Tex. Civ. Prac. & Rem. Code § 51.014(d-1); see, e.g.,

Hernandez v. Department of Family & Protective Servs., 392 S.W.3d 188, 190 (Tex. App.—El Paso

2012, no pet.).

                  For these reasons, we deny White’s petition for permissive appeal. We dismiss

as moot appellant’s motion to stay the trial-court proceedings. See Tex. Civ. Prac. & Rem. Code

§ 51.014(e) (allowing appellate court to order stay of trial-court proceedings pending permissive

appeal).



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: July 25, 2019




1
  We also note that White’s petition fails to comply with the requirements of Texas Rule of
Appellate Procedure 28.3, which specifies the mandatory contents of an application to this Court
for an appeal under Section 51.014(d). White’s petition does not include the order appealed
from, a table of contents, index of authorities, issues presented, or a statement of facts. See Tex.
R. App. P. 28.3(e).

                                                  2